Citation Nr: 1337283	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  11-17 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel








INTRODUCTION

The Veteran had active service from January 6, 1975 to February 18, 1975.  

This decision comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.



FINDING OF FACT
	
A chronic low back disability has not been diagnosed at any time during the appeal period or proximate thereto.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

At the outset, the Board notes that the RO's February 2011 denial of the Veteran's claim was based on the finding that new and material evidence was needed to reopen the issue of service connection for lower back pain.  A June 2009 decision had denied service connection for low back disability on its merits.  The Veteran had filed a timely appeal.  However, additional service personnel records were associated with the claims folder in May 2012 that were not before VA at the time of the June 2009 rating decision.  

Under 38 C.F.R. § 3.156 (c) (2013), if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim rather than a request to reopen a previously disallowed claim.  The newly received service personnel records include evidence contained that is relevant to the claim as it contains evidence of why the Veteran was administratively separated from active service.  Thus, the issue is properly considered as an original claim as reflected on the title page of this decision. 

Duties to Notify and Assist

The Board notes at the outset that, in accordance with The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VAA notice requirements).  38 C.F.R. § 3.159 (b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation. 

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in December 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2011 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

The Veteran has also been afforded adequate assistance in response to his claim.  Service treatment records (STRs), service personnel records (SPRs), VA Medical Center treatment notes, private treatment records, and Social Security Administration (SSA) records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Additionally, the Board acknowledges that no VA medical examination or medical opinion has been obtained in response to the claims of entitlement to service connection for a back disability.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

As will be further discussed below, the Board has determined that the evidence does not establish a current diagnosis; or an in-service event, injury or disease relating to the Veteran's current low back pain to his period of active service.  The first, second and third elements of the McLendon test have not been met.  Indeed, as discussed herein, there is no competent medical evidence of a current disability, which is essential in triggering the duty to provide an examination.  The service and post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide the claim.  Therefore, the absence of a clinical examination addressing the low back disability claim does not constitute a breach of the VA's duty to assist.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of his claim to reopen his claim to service connection decided herein, and thus no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Court has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Veteran asserts that he has a low back disability that had its onset during active service.  The Veteran and his brother maintain that he was discharged from active duty because of a back injury.  

A review of the STRs of record is negative for treatment for or a diagnosis of a low back disability while the Veteran was in active service.  At the time of his February 1975 service discharge, the Veteran specifically checked "no" on the health questionnaire to the question of whether he had recurrent back pain.  He identified multiple health and mental problems such as shortness of breath, chest pain or pressure, painful urination, and depression, however.  He specifically noted that he had not experienced a significant illness or injury since his induction, which was in January 1975.  A review of the SPRs of record shows that the Veteran was discharged from active service because he was diagnosed as socially and emotionally unsuited for military service.  There is no indication that the Veteran was discharged due to a back injury in service.    

Post-service medical records shows that the Veteran has received treatment at the VA Medical Center for various conditions.  A new patient history dated in July 2008 references the Veteran's complaints of back pain.   In September 2008, the Veteran was treated for low back pain.  No follow-up treatment required.  Neither report included any type of diagnosis.

A review of the Veteran's private treatment records, provided by the SSA, shows that between 2004 and 2007 the Veteran was treated for various conditions.  However, there is no indication that the Veteran ever complained of low back pain.  Several treatment records indicate that the Veteran's back was clinically normal.  Reference is also made to an April 2005 interview that was conducted as part of a mental health assessment.  The report provided a detailed past medical history.  There was a notation with respect to the Veteran's military service but no indication that he injured his back in service or that he had been experiencing problems with his back since that time.  There was not even a reference to him having a current low back disorder. 

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing an actual diagnosis related to the claimed disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is also no evidence of a diagnosed low back disability at any time proximate to when the Veteran filed his claim.  See Romanowsky v. Shinseki, No. 11-3272 (Vet. App. July 10, 2013) (considering the application of McClain on a diagnosis predating the filing of a claim).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  In light of these circumstances, the Board finds that service connection may not be awarded.  

Consideration has been given to the Veteran's assertion that he has a current low back disability.  However, while the Board readily acknowledges that Veteran is competent to report symptoms of low back pain, there is no indication that the Veteran is competent to diagnose a disability of the lumbar spine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board emphasizes that pain itself, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  No evidence has been provided that associates the Veteran's complaints of back pain to a diagnosed disability.  The Veteran has also not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In sum, there is no evidence of record indicating that the Veteran incurred a low back disability during active service.  There is no indication that the Veteran has been diagnosed with a low back disability after separation from active service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a low back disability is not warranted.  38 U.S.C.A § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


